Citation Nr: 1820075	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO. 14-31 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and friend






ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran, his spouse, and a friend testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.


FINDINGS OF FACT

1. With resolution of the factual doubt in the Veteran's favor, the Veteran's cervical spine disorder was incurred in service.

2. From November 14, 2014, to December 3, 2015, the Veteran's lumbar spine disorder was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

3. From December 4, 2015, the Veteran's lumbar spine disorder has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less.





CONCLUSIONS OF LAW

1. The criteria for service connecton for a cervical spine disorder have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for a disability rating of 20 percent November 14, 2014, to December 3, 2015, and of 40 percent thereafter for a lumbar spine disability have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disorder

The Veteran contends his cervical spine disorder is a result of a number of injuries in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Arthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a). Although degenerative disc disease is not a condition afforded presumptive service connection, there is evidence of degenerative changes to the Veteran's cervical spine. Accordingly, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran demonstrates a current disability. He was diagnosed with degenerative disc disease of the cervical spine upon VA examination in October 2012. The Veteran contends that his cervical spine disorder is the result of repeated injuries in service. The evidence is in relative equipoise and the claim will be granted. 

The Veteran's service treatment records reflect he reported neck pain in May 1990. The examiner noted the Veteran had an accident three years prior and reported daily neck pain since the incident. In December 2009, VA treatment records note the Veteran displayed cervical segmental dysfunction. March 2010 VA treatment records note multilevel degenerative changes of the cervical spine. The Veteran has consistently described experiencing neck pain since separation from service.

Although the October 2012 VA examiner opined that the Veteran's cervical spine disorder was not etiologically related to service due to a lack of chronicity, the examiner failed to discuss the Veteran's in-service reports of chronic cervical spine pain, as well as recounting pain since service discharge. Accordingly, the October 2012 opinion is not sufficient. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

The Veteran served on active duty for 20 years and experienced cervical spine symptomatology during service. Further, the Veteran was found to have extensive cervical spine pathology just two years after separation from service, yet there is no evidence the Veteran experienced post-service trauma to the his cervical spine. To suppose that this level of cervical spine pathology developed within this two year post-service time period rather than the prior 20 years in-service is suspect. Indeed, to the extent his degenerative cervical spine disease may be age related, much of that age is certainly attributable to his 20 years in service. In any case, the Veteran is diagnosed with a current cervical spine disorder, experienced trauma in service, and has experienced a continuity of symptomatology since separating from service. The Veteran's testimony as to continuation of symptoms since discharge is credible.

Resolving all doubt in favor of the Veteran, the Board finds that the criteria for service connection for a cervical spine disorder have been approximated and the claim will be granted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for a Lumbar Spine Disorder

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disorder is rated as 10 percent disabling under Diagnostic Code 5237. Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Formula include lumbosacral strain (Diagnostic Code 5237).

A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 


A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, General Formula, Note (6).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104 (a) (2012). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran underwent VA range of motion testing on November 14, 2014. The results of this testing showed forward flexion reduced by 50 percent, which approximates to 45 degrees, sufficient for a 20 percent disability rating.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine,  Plate V. There is no indication the Veteran experienced favorable ankylosis of the thoracolumbar spine or forward flexion to 30 degrees or less, necessary for a 40 percent disability rating. Further, there is no indication the Veteran was diagnosed with IVDS. Accordingly, a disability rating of 20 percent, but no higher, is granted from November 14, 2014.



The Veteran again underwent VA range of motion testing on December 4, 2015. The results of this testing showed forward flexion to 20 degrees, sufficient for a 40 percent disability rating. There is no indication the Veteran experienced unfavorable ankylosis of the thoracolumbar spine, sufficient for a 50 percent disability rating. Further, there is no indication the Veteran was diagnosed with IVDS. Accordingly, a disability rating of 40 percent, but no higher, is granted from December 4, 2015.

The evidence of record does not show that the Veteran was entitled to a disability rating in excess of 10 percent prior to November 14, 2014. Upon VA examination in October 2012, the Veteran's range of motion was normal. An October 2013 VA treatment record noted the Veteran experienced full range of motion in his back. There is no evidence the Veteran was diagnosed with IVDS or that he experienced bowel or bladder impairment due to his spine disorder at any point during the appeal period. Accordingly, the preponderance of the evidence is against a disability rating in excess of 10 percent prior to November 14, 2014.

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in a September 2011 letter. As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained. The Veteran was afforded VA examinations in October 2012 and May 2017. Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.






							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for a cervical spine disorder is granted.

A disability rating in excess of 10 percent prior to November 14, 2014, is denied.

A disability rating of 20 percent from November 14, 2014, to December 3, 2015, and 40 percent thereafter is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


